DocuSign Envelope ID: 9CC4D5A1-6396-425E-AC2F-D1AD867E5E9B
              Case: 4:20-cv-00706-SNLJ Doc. #: 6-1 Filed: 06/05/20 Page: 1 of 2 PageID #: 92




                                            UNITED STATES DISTRICT COURT
                                            EASTERN DISTRICT OF MISSOURI
                                                  EASTERN DIVISION

            VIRGINIA HERRMANN,                                    )
            individually and on behalf of all others              )
            similarly situated,                                   )
                                                                  )   Case No. 4:20-cv-00706
                    Plaintiff,                                    )
                                                                  )   JURY TRIAL DEMANDED
            v.                                                    )
                                                                  )
            SAM’S EAST, INC. d/b/a SAM’S CLUB #6474               )
                                                                  )
                    Defendant.                                    )


             DECLARATION OF JEFFREY WADLIN IN SUPPORT OF DEFENDANT’S MOTION
                 TO COMPEL ARBITRATION OR, IN THE ALTERNATIVE, TO DISMISS

                    1.       I am currently employed as Senior Director, Portfolio Management, Sam’s Club.

            I have held this position for approximately two years. I have been employed by Walmart, Inc.

            for four years. I am authorized to make this declaration on behalf of Sam’s East, Inc.

                    2.       Through my role as Senior Director, Portfolio Management, Sam’s Club, I have

            personal knowledge of the facts discussed below, as well as the documents attached to this

            Declaration as Exhibits A to E, which collectively comprise the contractual documents

            pertaining to Plaintiff Virginia Herrmann’s membership with Sam’s Club.

                    3.       Attached to this declaration as Exhibit A is a true and correct copy of the receipt

            for Plaintiff’s February 2, 2019 membership renewal with Sam’s Club.

                    4.       Attached to this declaration as Exhibit B is a true and correct copy of a

            membership brochure that lists Sam’s Club’s membership tiers after Sam’s Club’s membership

            restructuring in February 2018, and the specific benefits available to each tier after that

            restructuring.



                                                              1
DocuSign Envelope ID: 9CC4D5A1-6396-425E-AC2F-D1AD867E5E9B
              Case: 4:20-cv-00706-SNLJ Doc. #: 6-1 Filed: 06/05/20 Page: 2 of 2 PageID #: 93




                    5.       Attached to this declaration as Exhibit C is a true and correct copy of the Terms

            and Conditions governing Sam’s Club’s membership agreements during the year 2019.

                    6.       Attached to this declaration as Exhibit D is a true and correct copy of a document

            mailed to Plaintiff to notify her of the changes to her membership Terms and Conditions, which

            became effective February 1, 2020. Between January 22 to January 28, 2020, a copy of this

            document was delivered to the place of residence associated with Plaintiff’s Sam’s Club

            membership.

                    7.       Attached to this declaration as Exhibit E is a true and correct copy of the Revised

            Terms and Conditions governing Sam’s Club’s membership agreements, effective February 1,

            2020.

                    I declare under penalty of perjury that the foregoing is true and correct.


            Executed on June 4, 2020.

                                                      ____________________________________
                                                                  JEFFREY WADLIN




                                                              2
